                                                        ,usoc so~,                  I'
                                                         DOCUl\lE'.\ r
UNITED STATES DISTRICT COURT                             ELECTRO.\ IC\ T f Y FTT ED,,
SOUTHERN DISTRICT OF NEW YORK                            DOC'#: _ _ _~ - - - ,j
- - - - - - - - - - - - -              - - - -x          DA TE FILED;   i/ ;)_/
                                                                        ZC
                                                                          r
                                                                             1


DAVID NAGELBERG, et al.,
                        Plaintiffs,                    17 Civ. 2524     (LLS)
              - against -                                     ORDER
JOSEPH MELI, et al.,
                        Defendants.
                        - - - - - - - - -x
         Sufficient cause appearing, the conference scheduled for

Friday, April 3, 2020 at 12:30 P.M. is adjourned sine die. In

lieu of personal appearances, counsel shall,            jointly or

separately, write the Court           (a) defining the issues as perceived

by counsel,     (b) defining any problems in the case administration

which they anticipate, and their suggestion for resolution of

them,     (c) defining any difficulties related to discovery and

assessing their urgency,        (d)   setting forth,   in brief, the gist

of the evidence they expect to present with regard to the merits

of the case, and (e)        setting forth an agreed proposed schedule

 for the proceedings between now and trial. When circumstances

permit, the Court will reschedule the conference with due

 attention to counsels' convenience.

     So ordered.

Dated:     New York, New York
           April 2, 2020


                                                  b1-w.J L. Sf-A4,lo,.
                                                  LOUIS L. STANTON
                                                      U.S.D.J.



                                        -1-
